—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (Weiss, J.), dated August 4, 2000, as granted that branch of the defendant’s motion which was for summary judgment dismissing the cause of action pursuant to Labor Law § 240 (1), and denied their cross motion for summary judgment on the issue of liability on that cause of action.
*435Ordered that the order, is affirmed insofar as appealed from, with one bill of costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly dismissed their cause of action based on Labor Law § 240 (1). The metal steps from which the injured plaintiff fell were a “normal appurtenance to the [subway tunnel] and [were] not designed as a safety device to protect him from an elevation-related risk” (Norton v Park Plaza Owners Corp., 263 AD2d 531, 532; see, Karnarvogel v Tops Appliance City, 271 AD2d 409; Barrett v Ellenville Natl. Bank, 255 AD2d 473; see generally, Melber v 6333 Main St., 91 NY2d 759). S. Miller, J. P., Luciano, Schmidt and Smith, JJ., concur.